Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Reasons for Allowance 
Claims 1, 3-10, 12-15, 17, 20 and 22-25 are allowable over the prior art of record because the prior art of record including CN 204948313 or CN 205336486 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 rejection applied to the claim 1 in the previous Office action). However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include claimed features comprising a combination of: a support connector configured to contact a head of a human; wherein a contact position between the support connector and the head of the human includes at least one contact point; and a distance between a center of a key module of the at least one key module and the at least one contact point is not greater than a distance between a center of the housing and the at least one contact point; and a control circuit or a battery that is contained in the support connector, wherein the earphone core is driven by the control circuit or the battery to vibrate to generate sound, the sound including at least two resonance peaks, as now recited in dependent claim 1.
              Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 1. Therefore, claim 1 is allowable over the prior art of record, and dependent claims 3-10, 12-15, 17, 20 and 22-25 are also allowable over the prior art of record for the same reasons as their base claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688